 135  MCKENZIE
-WILLAMETTE
 MEDICAL CENTER
  McKenzie
-Willamette Regional
 Medical Center Ass
o-ciates, LLC
, d/b/a 
McKenzie
-Willamette Med
i-cal Center
 and
 Service Employees International 
Union Local 49, CTW
-CLC.  
Case 19
ŒCAŒ119098
 February 24
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
MCFERRAN
 On November 4, 2014, Administrative Law Judge 
Dickie Montemayor issued the attached decision.  The 
Respondent filed exceptions and a supporting brief.  The 
General
 Counsel filed an answering brief, and the R
e-spondent filed a reply brief
 and
 a motion to reopen the 
record. 
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision a
nd the record 
in light of the exceptions, briefs, and motion to reopen 
the record, and has decided to affirm the judge
™s rulings, 
findings,
1 and conclusions and to adopt the recommen
d-ed Order as modified and set forth in full below.
2 1. 
The complaint alleg
es that the Respondent violated 
Sec
tion
 8(a)(5) and (1) of the Act by failing to provide 
certain information that was requested by the Union in 

connection with bargaining for a successor collective
-bargaining agreement.  The complaint also allege
s that 
the
 Respondent unreasonably delayed providing certain 
other
 requested 
information.  At the hearing, Respon
d-ent
™s counsel stated that the only defense the Respondent 
was asserting was that the complaint was not valid b
e-cause (1) the appointment of Ronald K. Ho
oks as R
e-
gional Director for Region 19 was invalid
, and (2) 
Hooks
™ transfer from the Board
™s Memphis office to its 
1 In affirming the judge™s findings, we find it unnecessary to rely on 
his citation to 
Hanson Aggregates BMC, Inc.
, 353 NLRB 287 (2008)
, which was decided by a two
-member Board. 
 See 
New Process Steel
 v. 
NLRB
, 130 S.Ct. 2635 (2010)
.  We do rely, however, on the judge
™s citation to 
Oaktree Capital Management
, LLC, 353 NLRB 1242 (2009), 
another case decided by a two
-Member Board.  This decision was 
subsequently incorporated by reference in a decision by 
a three
-member panel of 
the Board at 355 NLRB 706 (2010), which was e
n-
forced by the Fifth Circuit.  See 452 Fed.
 Appx. 433 (5th Cir. 2011).
 2 The judge ordered the Respondent to provide information fully r
e-sponsive to par
s. 1(i), 2, 7, 9, 10, 11, 12, 13b
Œd, and 15 of the Union
™s October 17, 2013 information request.  With respect to par
. 2 of the 
request, however, the complaint alleges only that the Respondent u
n-
reasonably delayed in providing this information, not that it failed to 
provide the information 
at all.  W
e shall modify the judge™s reco
m-mended Order to delete the reference to par
. 2 of the Union™s info
r-mation request and to conform to the Board™s standard remedial la
n-
guage.  We shall substitute a new notice to conform to the Order as 
modified.
 Seattle office was also invalid.  The Respondent asserted 
that both of these actions were invalid because the Board 
lacked a valid quorum on 
January 6, 2012, the date that 
the Respondent claimed Hooks was appointed.
3   The judge correctly rejected th
e Respondent
™s defense
.  Although Regional Director Hooks
™ appointment was 
announced on January 6, 2012, the Board approved the 

appointment on Dece
mber 22, 2011, at which time it had 
a valid
 quorum.  See 
Longshore and Warehouse Local 19 
(Seattle Tunnel Partners
), 361 NLRB 
1031, 1031
fn. 1
 (2014).  Whether Regional Director Hooks actually a
s-sumed his duties in Region 19
 in early 2012, as the R
e-spondent
 suggests, has no bearing on the validity of his 
appointment or on any of the actions Hooks has taken as 

Regional Director 
for
 Region 19.   
 Beyond entering documents into the record in support 
of its argument that Hooks
™ appointment and transfer 
were not 
valid, 
Respondent
™s counsel stated 
at the hea
r-ing 
that he would 
otherwise 
not participate in the hea
r-ing.  Respondent
™s counsel did not a
sk any questions of 
the General Counsel
™s witnesses
, and the Respondent did 
not 
present any witnesses
 or other evidence
 of its own
 regarding the merits of the complaint allegations.  
We 
agree with the judge that the evidence presented by the 
General Counsel establishes the
 violations
 alleged in the 
complaint.  G
iven the Respondent
™s decision not to pr
o-vide a defense on the
 merits, the evidence stands unr
e-butted.  
 2. 
By its motion to reopen the record, the Respondent 
seeks to admit evidence that 
it has reached
 a successor 
collective
-bargaining agreement
 with the Union since the 
close of the hearing
.  The Respondent argues t
hat this 
evidence is probative of whether the information reques
t-ed by the Union was necessary for the Union
™s repr
e-sentative role 
ﬁinsofar as the parties were able to reach 
agreement . . . in spite of any information that the Union 
had requested, but the 
Hospital had not produced.
ﬂ  We 
deny th
e Respondent
™s motion.  As the judge correctly 
found, all of the information requested by the Union was 

presumptively relevant for purposes of collective ba
r-gaining, and the Respondent had an obligation to provide 
the
 information in a timely fashion
 upon request.
4  See, 
3 To support its claim, the Respondent points to the Board™s press r
e-lease announcing Hooks™ appointment (dated January 6, 2012), and to 
statements in an appellate brief filed by the Board in the Ninth Circuit 
in connection with 
Hooks v. Kitsap Tenant Suppo
rt Services, Inc.
 (Dkt. 
No. 25, Case No. 13
-35912 (March 7, 2014)), stating that Hooks was 
appointed in January 2012.  The Board has since filed a motion to 
correct the references in its brief to reflect Hooks™ actual appointment 
date of December 22, 2011.
  See Dkt. No. 31, Case No. 13
-35912 (July 
31, 2014).
 4 Prior to filing its motion to reopen the record, the Respondent had 
not argued that the information was either irrelevant or unnecessary; as 
362 NLRB No. 20
                                                                                                                        136 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 e.g., 
Sause Bros., Inc.
, 319 NLRB 721, 721 (1995).  Fu
r-ther, contrary to the Respondent
™s suggestion, the stan
d-ard for assessing the relevance of requested information 
is not whether the Union would be 
unable to function 
without it.  Instead, it is a liberal 
ﬁdiscovery
-type
ﬂ stan
d-ard, which requires only 
ﬁthe probability that the desired 
information was relevant, and that it would be of use to 

the union in carrying out its statutory duties and respo
n-sibi
lities.
ﬂ  NLRB v. Acme Industrial Co.
, 385 U.S. 432, 
437 (1967).  The fact that the Union chose to bargain in 

the absence of complete information and that the parties 

were able to conclude a successor collective
-bargaining 
agreement does not mean that the 
information would not 
have been useful to the Union in bargaining or rebut the 

presumption of relevance
.  See 
White Farm Equipment 
Co.
, 242 NLRB 1373, 1374 (1979) 
(finding that t
he 
ﬁmost that can be inferred
ﬂ from 
execution of new co
l-lective
-bargaining agreement in the absence of requested 
information 
ﬁis that the advantages of a contract in hand 
outweigh those which the Union might later obtain when 
all relevant information would be available to it,
ﬂ quo
t-ing 
NLRB v. Yawman & Erbe Mfg.
 Co.
, 187 F.2d 947, 
949 (2d Cir. 1951)), 
enfd. 650 F.2d 334 (D.C. Cir. 1980).
 ORDER
 The National Labor Relations Board orders that the 
Respondent, McKenzie
-Willamette Regional Medical 
Center Associates, LLC, d/b/a McKenzie
-Willamette 
Medical Center, Spring
field, Oregon, its officers, agents, 
successors, and assigns, shall 
 1. Cease and desist from 
 (a) Refusing to bargain with Service Employees Inte
r-national Union, Local 49, CWT
-CLC, by unreasonably 
delaying and/or failing and refusing to furnish it with 

requested information that is relevant and necessary to 
the Union
™s performance of its functions as the colle
c-tive
-bargaining representative of the Respondent
™s unit 
employees.  
 (b) In any like or related manner interfering with, r
e-straining, or coercing em
ployees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
 (a) Furnish to the Union in a timely manner the info
r-mation requested by the Union on
 October 17, 2013.
  More specifically, Respondent shall provide information 
discussed above, the Respondent
™s only
 defense was based on
 the v
a-lidity of the complaint.  At the hearing, the judge granted the General 
Counsel™s motion to strike the portion of the Respondent™s answer 
denying that the requested information was both necessary and rel
e-vant.  As a result, the judge deemed these al
legations admitted, and the 
Respondent does not except to that ruling.  
 fully responsive to paragraphs 1(i), 7, 9, 10, 11, 12, 13b
Œd, and 15 of the October 17, 2013 request. 
 (b) 
Within 14 days after service by the Region, post at 
its facility in Sprin
gfield, Oregon, copies of the attached 
notice marked 
ﬁAppendix.
ﬂ5 Copies of the notice, on 
forms provided by the Regional Director for Region 19, 
after being signed by the Respondent
™s authorized repr
e-sentative
, shall be posted by the Respondent and mai
n-tained for 60 con
secutive 
days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intr
anet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any 
other material.  If the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by th
e Re-spondent at any time since October 17, 2013. 
 (c) Within 21 days after service by the Region, file 
with the Regional Director 
for Region 19 
a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the
 Respondent has 
taken to comply. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered 
us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of thes
e protected 
activities.
  5 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading, 
ﬁPosted by Order of the 
National Labor Relations Board
ﬂ shall read, 
ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.
ﬂ                                                                                                                                                           137  MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  WE WILL NOT
 refuse to bargain collectively with Se
r-vice Employees International Union, Local 49, CTW
-CLC (the Union), by delaying and/or failing and refusing 
to provide the Union with requested information that is 

relevant and nece
ssary to the Union
™s performance of its 
functions as the collective
-bargaining representative of 
our unit employees. 
 WE WILL NOT
 in any like
 or related manner interfere with
, restrain, or coerce you in the exercise of the 
rights 
listed above
. WE WILL 
furnish to the Union in a timely manner the 
information requested by the Union on October 17, 2013.  
  MCKENZIE
-WILLAMETTE 
REGIONAL
 MEDICAL 
CENTER 
ASSOCIATES
, LLC
, D/B/A MCKENZIE
-WILLAMETTE 
MEDICAL 
CENTER
  
 The Board
™s decision can be found at 
www.nlrb.gov/case/19
-CA-119098
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 

from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Wa
shington, D.C.
 20570, or 
by calling (202) 273
Œ1940.      Helena Fiorianti, Esq.,
 for the General Counsel. 
 Bryan T. Carmody, Esq.,
 for the Respondent. 
 Lynn
-Marie Crider, Esq.,
 for the Charging Party.
 DECISION
 DICKIE 
MONTEMAYOR
, Administrative Law Judge. 
 This case 
was tried before me on July 8, 2014, in Portland
, Oregon.  The 
case involves an allegation that McKenzie
-Willamette Regional 
Medical Center Associates, LLC
, d/b/a McKenzie
-Willamette 
Medical Center (Respondent) failed to provide the Service 
Empl
oyees International Union Local 49, CTW
-CLC (the U
n-ion)
 certain information requested by the Union. The employer, 
for its part, did not contest the allegations at the hearing but 
instead relied on asserted general denials and affirmative d
e-fenses.  Respond
ent
™s contention was that based upon its a
s-serted denials and defenses, the complaint should be dismissed 

in its entirety.  I find that Respondent violated the 
National 
Labor Relations Act (the 
Act
) as alleged.
 STATEMENT OF THE 
CASE
 The complaint alleged t
hat Respondent violated Section 
8(a)(5) and (1) of the Act by delaying and failing to provide the 
Union certain relevant requested information. Respondent filed 
a timely answer to the complaint denying all violations of the 
Act. 
Counsel for the General 
Cou
nsel, and Respondent filed 
briefs in support of their positions on August 12, 2014.
1 On the 
entire record, I make the following 
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The complaint alleges, Respondent admits, and I find that at 
all material times, Respondent h
as been a State of Delaware 
Limited Liability Company with its place of business in Sprin
g-field, Oregon
, and has been operating a hospital providing in
-patient and out
-patient medical care.
 The complaint further alleges, Respondent admits, and I find 
that 
at all material times Respondent, in conducting these ope
r-ations, derived gross revenues in excess of $250,000 and pu
r-chased and received at its corporate headquarters products, 
goods, and materials valued in excess of $5000 directly from 
points located ou
tside the State of Oregon.
 The complaint alleges, Respondent admits, and I find that 
Respondent is and has been an employer engaged in commerce 
within the meaning of Section 2(2), (6)
, and (7) of the Act, and 
further, the Union, is, and has been a labor or
ganization within 
the meaning of Section 2(5) of the Act.
 Based on the foregoing, I find that this dispute affects co
m-merce and that the Board has jurisdiction of this case, pursuant 
to Section 10(a) of the Act.
 II.  LABOR ORGANIZATION
 The complaint allege
s, Respondent admits, and I find that at 
all times material, the Union has been a labor organization 
within the meaning of Section 2(5) of the act.
 III.  THE ALLEGED UNFAIR L
ABOR PRACTICES
. A.  
Background
 Respondent operates a hospital that provides both 
in-patient 
and out
-patient care.  The parties entered into a collective
-1 After the trial a flurry of motions, responses, and replies were filed.  
Counsel for the General Counsel filed a 
motion to 
reopen the 
record for 
limited 
purpose or in the 
alternative to 
take 
administrative 
notice, R
e-spondent filed a response opposing the motion.  Counsel for the Ge
n-
eral Counsel thereafter filed a reply to Respondent
™s opposition.  R
e-spondent filed a 
motion to 
strike 
portion of 
the 
General Counsel
™s reply 
and 
attachment to 
reply.  Counsel for the General Counsel then filed its 
opposition to Respondent
™s motion to strike and filed a cross motion to 
strike Exhs. A through C of Respondent
™s posthearing brief.  Respo
nd-
ent filed an opposition to the General Counsel
™s Motion to Strike the 
posthearing brief exhibits which was followed by the General Cou
n-
sel
™s reply to Respondent
™s opposition to the General Counsel
™s motion 
to strike.  The matters raised within the variou
s motions are implicitly 
addressed within this decision.  To the extent that it could be argued 
that they are not, after careful consideration each motion referenced 
above is denied except for that part of the General Counsel
™s motion to 
take administrativ
e notice which as discussed more fully below is 
GRANTED
.                                                             138 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 bargaining agreement which was effective from May 2011 
through December 31, 2013. Since about November 4, 2013, 

the parties have been engaged in bargain
ing for a successor 
agreement. 
The parties have yet to come to any agreement r
e-garding all of the terms of a successor agreement but have been 
engaged with a 
Federal mediator attempting to resolve ou
t-standing issues.
 B.  
The Bargaining Unit
 The Union has a decade long history of represen
tation with 
Respondent.  Broadly speaking this case involves Respondent
™s service, technical and skilled maintenance employees. The 
unit 
encompasses a large cross section of var
ious job types and 
categories. The unit consists of the following employees: 
  All full
-time, part
-time, on
-call, and per diem employees e
m-ployed by Respondent in the
 job 
classifications of Hous
e-keeper, Dietary Worker, Housekeeper Team Leader,
 Mater
i-
als Linen Tech Lead, Dietary Worker Lead, Clerical Assi
s-tant, Assistant
 Operating 
Room Schedule Coordinator, Phys
i-
cal Therapy Aide I, Medical Records Clerk
 I, Supply Distr
i-bution Aide I, Courier, Supply Distribution Aide II, Sterile 
Process Tech,
 Santa Clara/JC Utility Groundskeeper, Cust
o-dian, Dietary Clerk, Patient Service
 Assistant, 
Supply Distr
i-
bution Aide Team Leader, Admissions Specialist, Certified
 Sterile Tech, Central Scheduler PRN, CNA, Utility 

Groundskeeper Lead, 
‚Custodian
 Team Leader, Dietary Clerk 
Lead, PSA Team Leader, X
-Ray Technician
-Ground, Lead
 Transcriptionist, Cashie
r I, Switchboard Operator, Trauma 
Registrar, Occupational
 Therapy Assistant, Operating Room 
Aide, Pharmacy Technician Trainee, X
-Ray
 Assistant, Phys
i-cal Therapy Aide II, Clerk Generalist, Storeroom Clerk, Sec
u-rity Officer,
 Linen Tech, Food Service Cook Pur
chase Pr
o-duce Clerk, X
-ray Technician Student,
 Relief Lead Admitting 
Clerk, Lead Switchboard Operator, Lead Security Officer, 

Lead
 Cook, Purchase Produce Clerk Lead, Nurse Aide, E
n-doscopy Support Aide I,
 Endoscopy Support Aide II, Cashier 
II, Admitting Cle
rk, Unit Services Coordinator,
 Respiratory 
Care Clerk/Assistant, X
-Ray Receptionist/Secretary, Rehabil
i-tation
 Secretary/ Receptionist, Central Supply Technician, 
Santa Clara/JO Rehabilitation
 Secretary/Receptionist, Team 
Leader Administrative Clerk, Accoun
ts Receivable Clerk,
 Re-
fund/Correspondence Clerk, Business Office Lead Clerk, A
p-pointment Scheduling
 Coordinator, OB CNA Scrub Techn
i-
cian, Operating Room Schedule Coordinator,
 Surgical Su
p-port Aide, Lab Assistant, Clerk Specialist, Shi
p-ping/Receiving Clerk
, Maintenance Worker I, Surgical Su
p-ply Aide Team Leader, Lead Lab Assistant, Clerk
 Specialist 
Team Leader, Respiratory Therapy Student Coder I, Eme
r-gency Medical
 Technician, Emergency Department Techn
i-cian/Clerk, X
-Ray Transcriptionist, Holter
 Analyst, Da
ta E
n-try 
- Operating Room, Endoscopy Technician, Histology A
s-sistant,
 Release Information Specialist, Bio
-med Technician I, 
Relief Charge Respiratory
 Therapist, Charge Respiratory 
Therapist, Respiratory Therapist, Pharmacy Technician,
 Med-ical Lab Technicia
n, Certified Pharmacy Technician, Electr
o-cardiogram/OCT Tech,
 Electroencephal
o-gram/Electrocardiogram Technician, Coder II, Certified 
Pharmacy
 Technician Specialist, Electroencephalogram/ 
Ele
ctrocardiogram Technician Lead,
 Certified Respiratory 
Therapist, P
olysomnographic Technician, Relief Charge
 Res-piratory Therapist Certified, Charge Polysomnographic Tec
h-nician, Charge
 Respiratory Therapist Certified, Respiratory 
Therapist PFT Certified, Respiratory
 Therapist Respiratory 
Therapist Technician, Physical The
rapy Assistant, Certified
 Occupational Therapy Assistant, Registered Respiratory 

Therapist, Emergency
 Department Paramedic, Engineering I, 
Engineering II. Health Information Specialist,
 Health Info
r-mation Management Technician, Insurance Verifier, Lead 
Dia
gnostic
 Imaging Receptionist, Nutrition Services 1, O
b-stetrics Technician, Operating Room
 Materials Aide, Pharm
a-
cy Clerk, Physical Therapy Secretary, Radiology Technol
o-gist,Registered, Certified Surgical Tech, Maintenance Worker 
II, Medical Records Coder I
II Coder III Team Leader, Med
i-cal Receptionist Input Coder Lead, ABG Maintenance
 Tec
h-nician, Respiratory Therapist PFT Registered, Angio Tech, X
-Ray Technician, X
-ray
 Technician 2, Relief Charge Respir
a-
tory Therapist Registered, Maintenance
 Specialist, Cha
rge RI 
Registered, Charge Cardiovascular Technician Spr Techn
i-
cian,
 Echo cardiology Technician, Clinical Engineer, Bio
-med 
Relief Lead Pay, Charge
 Medical Technologist, Medical 
Technologist, Lab Section Coordinator, Unit Secretary,
 Indu
s-trial Injury Specia
list, Electrocardiogram Technician, Charge 
Section Coordinator,
 Charge Electroencephal
o-gram/Electrocardiogram Technician, Pharmacy Secretary,
 CAT Scan Technologist, Special Procedures Technician, U
l-trasound Technologist, X
-ray
 Technologist, Charge Radiol
o-gy Tech, Charge Registered Polysomnographic
 Technician, 
Registered Polysomnographic Technician PRN, Radiology 

Technologist,
 Transporter, Unit Services Coordinator Lead, 
Quality Assurance A
uditor
, Patient
 Financial
 Services Repr
e-
sentative II, Workers Compen
sation Specialist,
 Reimburs
e-
ment Analyst, Financial Services Specialist, Pre
-Service Re
p-resentative,
 Patient Financial Services Representative Lead, 
Relief Charge Medical Technician,
 Lead Monitor Tech, R
e-lief Charge Medical Lab Technician, Intensive Care U
nit 
Monitor
 Technician, Relief Charge Radiology Technician, 
Relief Charge CAT Scan Technician
 and Charge CAT Scan 
Technician; excluding all other employees, professional
 em-ployees, guards and supervisors as defined in the Act.
 C.  
Negotiations
 Overview
 Dur
ing all times material to this case, the parties were e
n-gaged in contract negotiations which formally began 
on No-vember 4, 2013.  At the time of negotiations, the Union pr
o-posed wage increases of at first 3.3 percent, and then reduced 
its proposal to 3 per
cent.  Respondent proposed an increase of 
1.2 percent and then 1.5 percent.  Respondent also proposed 
changes to the health plan care but the Union has not submitted 
any counterproposal asserting that it lacks sufficient info
r-mation to allow it to analyze 
the proposal.
 D.  
Bargaining Teams
 The Union
™s bargaining team consisted of the Union
™s health 
care 
director, the Union
™s lead 
negotiator
, as well as employee 
bargaining team members.  Although not present at the first 
 139  MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  bargaining session, Lynn
-Marie Crider
, the 
union 
bargaining 
coordinator who had particular expertise in health insurance 
plans and health policy was working behind the scenes on i
n-formation requests. Respondent
™s negotiation team members 
were Megan O
™Leary, 
vice 
president of 
human 
resources
, and 
two attorneys, Don Carmody and Steven Ward.
 IV.  THE INFORMATION VIOL
ATION
 A.  
The Information Requests at Issue in 
this Case
 The allegations in this case rest on information requests 
that 
were sent by the Union to Respondent on October 17, 2013.
2  These information requests were drafted by Lynn
-Marie Crider 
and sent directly to Megan O
™Leary.
 Crider requested the following information: 
  1. 
for
 all
 employees currently
 working
 and
 to
 be covered
 by this
 Collective
 Bargaining
 Agreement:
  (a) Name
 (b) Date of hire
 (c) Sex
 (d) Job classification
 (e) Current base hourly rate of pay
 (f) Number of regularly scheduled hours per week  
 (g) Total gross wages earned in calendar year 2012 
 (h) Total gross wages earned in year
-to-date 2013
 (i) Health insurance 
in which the employee is currently 
enrolled, including the benefit plans selected, and the co
v-erage selected (i.e., employee only, employee and spouse, 
etc.)
 (j) The subsidy for health care currently being paid 
(monthly amount and pay period amount).
  2. The total
 payroll
 for
 SEIU
 Local 49
 bargaining
 unit
 em-ployees
 in
 calendar
 year
 2012
 and,
 separately,
 for
 calendar
 year
-to
-date
 2013, including
 specific
 dollar
 amounts
 for
 each 
of the
 following
 cost
 areas:
  (k) Regular wages
 (l.) Overtime premium (i.e., the 
additional amount over 
and above the regular rate)
 (m) Holiday premium d.  Vacation pay
 (n) Sick pay
 (o) Other paid leave
 (p) Shift premium pay h.   Other premium pay
  3. Current
 job
 descriptions
 for
 all
 SEIU 49
 represented
 classifications.
  4. Copies
 of all
 MWMC
™s policies
 and
 procedures
 that
 apply 
to
 the
 members
 of our bargaining
 unit.
  5. A copy
 of the
 OSHA
 300 logs
 for
 each
 of the
 last
 three
 calendar
 years.
  6. The
 cost
 to
 the
 Employer
 of a 1% wage
 increase
 for
 all
 employees
 for
 the
 bargaining
 uni
t  2 It is important to note that at trial, counsel for the General Counsel 
withdrew the allegations of unreasonable delay set forth in par. 6c of 
the complaint relating to requested item 6(a) xiii and 
also the allegation 
relating to item 6(a) xiv referenced i
n complaint par. 6d.  (Tr. 57:1
Œ6.)  
 7. The
 number
 of current
 vacancies
 by job
 classification.
  Concerning
 Health
 and
 Welfare
 Plans
  8. A copy
 of the
 current
 summary
 plan
 description
 for
 each
 health,
 vision,
 and
 dental
 benefit
 plan
 offered
 to
 members
 of the
 SEIU 
Local 49 
bargaining
 unit.
  9. 
The
 total
 cost
 for
 medical,
 for
 vision,
 and
 for
 dental
 (separately)
 and
 the
 cost 
per 
caregiver
 per
 year
 for
 SEIU 
bargaining
 unit
 employees
 in
 each
 of the
 2010, 2011 and
 2012 plan
 years
 by plan
 and
 coverage
 level
 (e.g.,
 caregiver
 only,
 caregiver
 & adult, 
caregiver
 & children,
 caregiver,
 adult
 & children
).  10. The
 total
 cost
 and
 cost
 per
 caregiver
 per
 year
 as
 in
 question
 7, broken
 down
 by amounts
 paid
 by the
 employee
 and
 by the
 employer.
  11. An Excel
 sheet
 with
 health
 plan
 enrollment
 information
 for
 each
 SEIU
 Local 49 
bargaining
 unit
 member
 for
 plan
 years
 2010, 2011and
 2012, to
 include
 plan
 name,
 level 
of
 coverage,
 out of pocket
 health
 care
 expenditures,
 broken
 out by type
 of expenditure 
(e.g.,
 deductible,
 co
-pay,
 co
-insurance,
 etc.)
 and
 amount
 of premium
 share
 for
 each 
in-dividual
 employee
 and
 who
 is being
 covered
 (e.g.
 spouse
 or domestic
 partner,
 children, 
etc.).   
  12. All Custom Group Experience Reporting or other exper
i-ence reporting (annual and quarterly) supplied by any benefit 
consultant, the plan 
administrator, or any other entity during 
the current and prior three plan years, showing the key utiliz
a-
tion and cost indicators summary; group demographic su
m-
mary; monitor reporting; top 20 (or more) diagnoses, proc
e-
dures, prescriptions, therapeutic clas
ses with codes, numbers 
of claimants, and total cost.  Explain whether costs in the plan 

are attributable to all plan participants or to bargaining unit 
employees and their dependents only.
  13. If MWMC
 plans
 to
 propose
 any
 health plan
 changes:
  (a) 
Docume
nts 
 describing
 the
 details
 of the
 plans
 MWMC
 proposes
 to
 offer
 and
 the 
costs
 to
 employees,
 including
 any
 differences
 in
 services
 .covered
 among
 the
 plans 
currently 
 offered
 and
 the
 plans
 MWMC
 proposes
 to
 offer;
  (b) 
The
 projected
 total
 cost
 per
 employee
 per
 year
 (inclu
d-ing
 any
 portion
 proposed
 to be borne
 by the
 employee)
 in
 the
 next
 plan
 year
 of continuing
 with
 the
 same
 plans 
cu
r-rently
 offered
 to
 bargaining
 unit
 employees
 and
 of adop
t-
ing
 the
 plans
 the 
employer
 proposes
 to
 offer;
  (c) 
The
 projected
 total
 employee
 cost
 per
 year
 for
 prem
i-ums for
 deductibles,
 for
 co-pays,
 and
 for
 coinsurance
 in the
 next
 plan
 year
 if the
 employer
 continues
 with
 the 
same
 plans
 currently
 offered
 to
 bargaining
 unit
 employees
 and 
if the employer 
adopts
 the
 plans
 the
 employer
 proposes
 to
 offer;
 and
  (d) 
The
 actuarial
 value
 of each
 of the
 plans
 currently
 of-fered
 and
 the
 plans
 MWMC
 proposes
 to
 offer.
   Concerning Retirement
 Plans
                                                              140 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 14. A copy
 of the
 current
 summary
 plan
 description
 for
 each
 retirement
 plan
 offere
d to
 members
 of the SEIU 
Lo-cal49
 bargaining
 unit.
  15. Complete
 copies
 of each
 annual
 report
-the
 plan
™s Form
 5500 filings
 with
 all
 attachments
 and
 schedules
- for
 plan
 years
 2010 to
 present;
  Other Benefit
 Plans
  16. Please
 provide
 a summary
 plan
 description
 of any
 and
 all
 other
 benefit
 plan
s made
 available
 to
 members of
 our bargaining unit. 
 This
 may
 include
 disabilit
y benefits, 
flex
i-ble
 spending
 accounts,
 etc
. 
For
 each
 such
 benefit,
 please
 include
 both
 employee
 and
 employer
 share
 of cost
 on a monthly
 basis.  
[GC Exh.
3.]    The Union requested that Respondent provide the info
r-mation by November 1, 2013, so that it could have the info
r-mation prior to the first bargaining session. Respondent did not 
provide any of the requested information prior to the first ba
r-gaining sessio
n.  Instead, on the first day of bargaining, N
o-vember 4, 2013, O
™Leary provided Ward with documents r
e-sponsive to requests number
s 8, 14
, and 16.  By email dated 
November 6, 2013, Crider acknowledged receipt of the info
r-
mation that was provided but informe
d O™Leary that the major
i-ty of information had not been provided. (GC Ex
h. 4.) O™Leary 
responded, 
ﬁI will have additional portions of these ready to 
give to you by the end of the week. As you may remember 

from years past, some of the things you ask, we do 
not track, or 
have a way to provide in the manner in which you are asking 
for them. However, I am working on what I can, and will have 
the next batch off by Friday. Unfortunately, your time frame is 
simply prohibitive considering the limited resources I ha
ve to 
produce the information and the labor intensive manner in 
which it has to be done.
ﬂ  (GC Ex
h. 4.)  Friday came and went 
and 
ﬁthe next batch
ﬂ of documents that were promised did not 
arrive.  (GC Ex
hs. 4, 7
.)  On November 26, 2013, O
™Leary notified the
 Union that R
e-spondent planned to make changes to the 
unit employees
™ healthcare benefits. The notice provided as follows: 
  This letter will serve as the 30 day notification to the SEIU of 
the following changes to the McKenzie Willamette Medical 
and Denta
l plans allowed for in our current Collective Ba
r-gaining agreements. Effective 01/01/2014 there will be a 9% 
increase in employee premiums for these employees covered 
by our 
ﬁPremium
ﬂ Plan (at the highest level of coverage, E
m-ployee Plus Family, this equat
es to less than an $18 per pay 
period increase) and a 4% increase in the employee premiums 
for those employees enrolled in Our 
ﬁChoice
ﬂ Plan and in the 
Dental Plan. In addition, attached you will find minor plan 
changes as well 
[GC Ex
h. 5].  In response to
 the notice, the Union requested to bargain 
over the proposed changes and by email dated December 2, 

2013, Crider advised O
™Leary that she hadn
™t yet received any 
of the requested information and further advised that given the 
proposed changes she would ne
ed the information that was 
previously requested but was made contingent on whether R
e-spondent intended to make changes to the health plans.  (GC 
Ex
hs. 3, 7
Œ8) [see requests # 13(b)
-013(d)]. O
™Leary assured 
Crider that she was 
ﬁworking on forwarding more i
nformation
ﬂ but the information was 
not provided. (GC Ex
hs. 3, 8
.)   At the second bargaining session on December 11, 2013, 
Ward advised Respondent that the Union wouldn
™t be able to 
bargain over the health care issues because Respondent hadn
™t provided 
information that was requested.  O
™Leary assured 
Ward that they were working on gathering information.  R
e-spondent at the bargaining session provided the 
Union with 
some of the requested information which included:  
  (1)  
the name, date of hire, sex, job 
classification, current base 
hourly rate of pay, number of regularly scheduled hours per 

week, total gross wages earned in calendar years 2012 and 
2013, and the subsidy for health care currently being paid for 
all bargaining Unit employees. 
[GC Exh.
 3 [ite
m #s 1(a)
Œ1(h) 
and (j)]
.]     (2)  
a copy of the OSHA 300 logs (
i.e.
, logs reporting acc
i-dents that Respondent submits to the 
Occupational Safety and 
Health Administration) for each of the last three calenda
r years. 
[GC Exh. 
 3 [item #5]
]; and
  (3) 
 the co
st to Respondent of a 1% wage increase for all e
m-ployees in the bargaining Unit. 
[GC Exh. 
 3 [item # 6].
]  On December 16, 2013, O
™Leary emailed Crider information 
regarding the total cost per bargaining unit employee of health 

insurance. (GC Ex
h. 9.)  O™Leary also sent health plan enrol
l-ment
 information for the years 2010
Œ2012, but did not provide 
the Union with information regarding the out of pocket health 

care expenditures or the amount of premium share for each 
individual employee. (GC Ex
h. 3.)  
On Jan
uary 15, 2014, 
O™Leary sent an email to Crider which contained information 
relating to the 
unit employees wages and their paid time off. 
(GC Ex
hs. 3 and 10
.)  O™Leary also provided a 
ﬁthumb drive
ﬂ with information regarding job classifications and procedur
es 
but the drive did not contain job vacancy information that had 
been requested.  (GC Ex
hs. 3, 10
.)  B.
 The Duty to Provide Information
 Section 8(a)(5) of the Act provides that it is an unfair labor 
practice for an employer 
ﬁto refuse to bargain 
collectively with 
the representatives of its employees.
ﬂ 29 U.S.C. § 158(a) (5).
 As the Board explained in 
A-1 Door & Building Solutions,
 356 NLRB 
499, 500
 (2011): An employer
™s duty to bargain 
includes a general duty to provide information needed by the 
bargaining representative in contract negotiations and admi
n-istration. See 
NLRB v. Truitt Mfg. Co.,
 351 U.S. 149, 152
Œ153 
(1956) [parallel citations omitted]. Generally, information co
n-cerning wages, hours, and other terms and conditions of e
m-ployment for u
nit employees is presumptively relevant to the 

union
™s role as exclusive collective
-bargaining representative. 
See 
Southern California Gas Co.,
 344 NLRB 231, 235 (2005). 
By contrast, information concerning nonunit employees is not 
presumptively relevant; r
ather, relevance must be shown. 
Sho
p-pers Food Warehouse Corp.,
 315 NLRB 257, 259 (1994). The 
burden to show relevance, however, is 
ﬁnot exceptionally 
heavy,
ﬂ Leland Stanford Junior University,
 262 NLRB 136, 
139 (1982
), enfd
. 715 F.2d 473 (9th Cir. 1983); 
ﬁ[t]he Board 
 141  MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  uses a broad, discovery
-type standard in determining relevance 
in information requests.
ﬂ Shoppers Food Warehouse,
 supra at 
259.
 C.  
Relevance
 1.  
The 
relevant 
information 
requests
 The Respondent, in its answer, specifically denied the alleg
a-tions contained in the complaint which asserted that the info
r-mation sought by the Union was both necessary and relevant to 
the Union in the performance of its duties as the exclusive co
l-lective
-bargaining representative of the 
unit. Prior to trial, on 
Jul
y 3, 2014, counsel for the General Counsel filed a motion to 
strike the portion of Respondent
™s answer relating to relevance.  
Counsel for the General Counsel argued inter
 alia that, 
ﬁeach of 
the items listed in Complaint Paragraph 6(a) pertains to Unit 
em
ployees
™ terms and conditions of employment. Respondent, 
at no time since the Union submitted its information request, 
ever questioned or contested the relevance of the information 

requested. Moreover, Respondent never contested the relevancy 
of the inform
ation
 requested by the Union during the investig
a-tion of the underlying charge in this case.
ﬂ  (See GC Motion at 
p. 2.)  Respondent did not file a responsive pleading to 
the 
General Counsel
™s motion, and the motion to strike was granted 
and the denial set 
forth in Respondent
™s answer was deemed 
admitted.
3 Assuming for the sake of argument that the portion of R
e-spondent
™s answer relating to relevance had not been stricken, 
the evidence of record establishes, and I find that the info
r-
mation requested by the U
nion all related to terms and cond
i-tions of 
unit employees and the information sought was pr
e-sumptively relevant.  See for example 
Postal Service
, 332 
NLRB 635 (2000)
; Oaktree Capital M
anagement LLC
, 353 
NLRB 
1242 (2009);
 Otay River Constructors
, 351 NLRB 
1105 
(2007)
; and also 
Hanson Aggregates BMC, Inc.,
 353 NLRB 
287 
(2008).  Therefore, Respondent had an obligation to pr
o-vide the information sought in a timely manner. See 
Woodland 
Clinic
, 331 NLRB 735 (2000)
, and 
Pennco, Inc.
, 212 NLRB 
677, 678 (1974)
. 2. 
 The 
failure to 
provide 
relevant 
information.
 The Union was entitled to all of the relevant information re
f-erenced above and I find that Respondent
™s refusal and/or fai
l-ure to provide the information violated the Act.  
ﬁThe refusal of 
an employer to provid
e a bargaining agent with information 
relevant to the Union
™s task of representing its constituency is a 
per se violation of the act without regard to the employer
™s 3 Respondent took the position that since the actions of the Regional 
Director in issuing the complaint was void ab initio it was under no 
obligation to file a 
responsive pleading.  Respondent took the same 
position regarding the subpoena that was served upon it arguing that it 
was under no obligation to respond to the subpoena.  Counsel for the 
General Counsel argued that Respondent
™s failure to respond to the 
subpoena warranted the imposition of sanctions.  Given my findings 
discussed more fully below, I concur with counsel for the General 
Counsel that Respondent was under an obligation to comply with the 
subpoena.  Nevertheless, in view of my conclusion that Re
spondent 
violated the Act as alleged, imposing additional sanctions would serve 
no useful purpose. 
 subjective good or bad faith.
ﬂ  Piggly Wiggly Midwest, LLC
, 357 NLRB 
2344
 (2012), 
Brooklyn
 Union Gas Co.,
 220 NLRB 
189, 191 (1975); 
Procter & Gamble Mfg. Co.
, 237 NLRB 747, 
751 (1978), 
enfd
. 603 F.2d 1310 (8th Cir. 1979). The failure to 
provide the information is in direct contravention to the fund
a-mental objectives of the Act. 
ﬁThe objective o
f the disclosure 
[of requested information] obligation is to enable the parties to 
perform their statutory function responsibly and 
‚to promote an 

intelligent resolution of issues at an early stage and without 
industrial strife.
™ﬂ Clemson Bros.,
 290 NLRB 9
44, 944 fn. 5 
(1988). 
 3.  
The 
delay in 
providing 
information
 The obligation to provide relevant information includes wit
h-in it an obligation to provide the information in a timely ma
n-ner.  
Shaw Supermarkets
, 339 NLRB 871 (2003).  In this case it 
is undisp
uted that Respondent eventually provided some of the 
requested information.  However, it cannot also be said that it 
made any reasonably diligent effort to do so.  Nearly 
8 weeks 
passed before it handed over some of the most basic info
r-mation which it had 
at its ready disposal.   Indeed, it took R
e-spondent more than 
3 months to provide simple job descri
p-tions.  I find that this unexplained and unreasonable
 ﬁfoot dra
g-ging
ﬂ violate
d both the letter the spirit of the Act.  
Quality E
n-gineered Products
, 267 NLRB
 593 (1983). 
 D.  
Respondent
™s Defenses
 Respondent
™s defenses were predicated upon its position that 
the underlying complaint was void 
ab initio 
because: 
(1) the 
Regional Director was appointed when the Board lacked a 

quorum; and 
(2) the Regional Director
™s transfer to Region 19 
was void because it occurred at a time when the Board lacked a 
quorum.  
 1.  
The Regional Director
™s appointment
 Respondent
™s initial defense was premised on the requir
e-ment under the NLRA that the Board must have at least three 
mem
bers to constitute a quorum.  29 U.S.C. 
§ 153(b).  Appl
i-cable Supreme Court precedent further instructs that this quo
r-um requirement must be satisfied 
ﬁat all times.
ﬂ  New Process 
Steel v. NLRB
, 560 U.S. 674, 688 (2010).  Respondent
™s arg
u-ment also had at its foundation Section 3(d) of the NLRA 
which requires that 
ﬁ[t]he appointment, transfer, demotion or 
discharge of any Regional Director
 . . . 
shall be made by the 
General Counsel only upon approval of the board.
ﬂ 67 Fed.Reg. 
62992
-01 (Oct
ober 1, 2002).   Respondent argues that since 
Regional Director Hooks was appointed on January 6, 2012
, his 
appointment is invalid because at that point in time the board 
lacked a valid quorum in light of the Supreme Court
™s decision 
in 
Noel Canning v. NLR
B, 134 S.Ct. 2550 (2014), which held 
that a 
3-day recess was too short a timeframe to trigger the 
President
™s power under the Recess Appointments  Clause and 
therefore the January 4, 2012 recess appointments of Members 

Sharon Block, Richard Griffin, and Te
rrence Flynn  were inv
a-lid.  
 Respondent drew its conclusion regarding the appointment 
of 
Ronald 
Hooks directly from information provided by the 
NLRB.  The NLRB 
ﬁannounced the appointment
ﬂ of Regional 
                                                            142 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Director Hooks on January 6, 2012.  (R
. Ex
h. 4.)  Simil
arly, 
Respondent noted that in other litigation the NLRB took the 
position that in fact Regional Director Hooks was appointed 
January 6, 2012.  More specifically, in an appellate brief filed 
by the General Counsel in 
NLRB v. Kitsap Tennant Support 

Services
, the General Counsel in a footnote stated, 
ﬁIn April 
2000, a five member Board appointed Mr. Hooks Director for 
Region 26 after he served as Regional attorney in that office.  
In January 2012, he was appointed Director for Region 19 and 

transferred to tha
t office.
ﬂ  (R. Ex
h. 5 p. 23 
fn. 9.)  After the close of the hearing, counsel for the General Cou
n-sel moved to reopen the record or in the alternative to take a
d-
ministrative notice and sought to introduce the actual certificate 
of appointment of Ronald Hoo
ks which showed the actual date 
he was appointed to be December 23, 2011. Respondent moved 
to strike the appointment certificate and also argued that the 
Government should be precluded from arguing that the date of 
his appointment was anything other than J
anuary 6, 2012, as 
had already been set forth by the 
Agency in its press release 
and its representations in the 
Kitsap
 case referenced above. 
I take administrative notice of the fact that the actual and correct 

date of Hook
™s appointment is December 22, 20
11, as noted in 
the appointment certificate attached to counsel for the General 
Counsel
™s motion
.  See
 Metro Demolition Co
., 348 NLRB 272 
(2006).
 2.  
Estoppel 
against the Government
 The equitable doctrine of estoppel is typically invoked to 
avoid injustice
 and requires that the party claiming estoppel 
must have relied upon the representations in such a manner as 
to change their position for the worse. 3 J. Pomeroy, 
Equity 
Jurisprudence
 Section 805, p. 192 (S. Symons ed. 1941).  E
s-toppel against the 
Governme
nt requires an even higher stan
d-ard.  In  
Heckler v. C
ommunity
 Health Serv
ice
s of Crawford 
County
, Inc.,
 467 U.S. 51, 60
Œ61 (1984), the Supreme 
Court 
noted that, 
ﬁwhen the Government is unable to enforce the law 
because the conduct of its agents has given 
rise to an estoppel, 
the interest of the citizenry as a whole in obedience to the rule 
of law is undermined. It is for this reason that it is well settled 

that the Government may not be estopped on the same terms as 
any other litigant
. . . . 
Estoppel again
st the government is a
p-propriate only in the rarest of circumstances when the 
‚counte
r-vailing interests of citizens in some minimum standard of d
e-cency, honor, and reliability in their dealings with the gover
n-ment
™ outweighs the public interest in ensuring
 that the go
v-ernment can enforce the law.
ﬂ  Id.
  It is clear (and counsel for the General Counsel admits) that 
there were inaccuracies in the 
Kitsap
 brief
. Similarly
, the wor
d-ing of the news release which 
ﬁannounced
ﬂ the 
appointment of 
Regional Director Ho
oks, might have left the impression that 
Regional Director Hook
s was in fact appointed on January 6, 
2012.  However, Respondent made no showing that would 

suggest that in reliance upon the inaccuracies in 
the 
Kitsap
 brief 
(or the press announcement) 
it cha
nged its position for the 
worse
. Respondent also made no showing that standards of 
ﬁdecency, honor, and reliability
ﬂ outweigh the interests of the 
public in having the NLRA enforced.
4  While Respondent e
s-tablished that the 
Kitsap
 brief contained an error, 
I find that 
Respondent presented no legally supportable justification for 
striking the affidavit of appointment and
\or in the alternative 
precluding the General Counsel from relying upon it.   
 3. 
Regional Director Hook
™s appointment and 
 transfer was 
vali
d Respondent
™s argument might in fact 
carry the day
 if indeed 
Regional Director Hooks was actually appointed on January 6, 
2012, but he wasn
™t.  In fact he was appointed and transferred 
when (pursuant to the three
-member rule noted above) a valid 
quorum ex
isted.  Chairman Pearce, Members Hayes
, and Bec
k-er were all participants in the decision. (See Board
™s Minute 
Order 
dated December 22, 2011
.) The status of Member Becker at the time deserves some 
mention as some have challenged the validity of his recess 
appointment.  In 
Teamsters Local 
455 v. NLRB,
 2014 WL 
4214920 (10
th Cir. 2014), the court applying the reasoning and 
rationale set forth by the
 Supreme Court in 
Noel Canning, 
su-pra, 
found that since Member Becker was appointed during an 
intra
-session recess exceeding 
2 weeks his appointment was 
valid and the Board
™s power and authority to act was intact.  A 

similar result based on identical reaso
ning was reached in 
Ges-tamp S. Carolina, L.L.C. v. NLRB
, 11
-2362, 2014 WL 5013049 
(4th Cir. 2014). 
 Assuming for the sake of argument 
Respondent
™s assertions 
had some validity, they would in 
any event 
have been r
endered 
moot by the Board
™s subsequent actio
ns.  The Board by 
Minute 
Order dated July 18, 2014, in response to the Supreme Court
™s decision in 
Noel Canning
, affirmatively 
ﬁconfirmed, adopted 
and ratified 
nunc pro tunc
 all administrative, personnel and 
procurement matters approved by the Board or tak
en by or on 
behalf of the Board from January 4, 2012 to August 5, 2013.
ﬂ  (See
 Board Minute Order of July 18, 
2014
.)   CONCLUSIONS OF 
LAW 1. The Respondent, McK
enzie
-Willamette Regional Medical 
Center Associates, LLC
, d/b/a  McK
enzie
-Willamette Medical 
Cen
ter, is an employer within the meaning of Section 2(2), (6), 
and (7) of the Act. 
 2. 
The Charging Party
, Service Employees International U
n-ion Local 49, CTW
-CLC (
the 
Union)
, is a labor organization 
with the meaning of Section 2(5) of the Act. 
 3. 
At all ma
terial times the Union has been the designated 
exclusive collective
-bargaining representative of the following 
bargaining unit of Respondent
™s employees: 
  All full
-time, part
-time, on
-call, and per diem employees e
m-ployed by Respondent in the
 job classifi
cations of Hous
e-keeper, Dietary Worker, Housekeeper Team Leader,
 Mater
i-
als Linen Tech Lead, Dietary Worker Lead, Clerical Assi
s-tant, Assistant
 Operating Room Schedule Coordinator, Phys
i-
cal Therapy Aide I, Medical Records Clerk
 I, Supply Distr
i-bution Aide I, Courier, Supply Distribution Aide II, Sterile 
4 The General Counsel on July 31, 2014, filed a 
motion to 
correct a 
factual misstatement in the NLRB
™s reply brief in the 
Kitsap
 case in an 
attempt to correct the record regarding the date of Hook
™s appointment.  
                                                             143  MCKENZIE
-WILLAMETTE MEDICAL C
ENTER
  Process Tech,
 Santa Clara/JC Utility Groundskeeper, Cust
o-dian, Dietary Clerk, Patient Service
 Assistant, Supply Distr
i-
bution Aide Team Leader, Admissions Specialist, Certified
 Sterile Tech, Centr
al Scheduler PRN, CNA, Utility 
Groundskeeper Lead, 
‚Custodian
 Team Leader, Dietary Clerk 
Lead, PSA Team Leader, X
-Ray Technician
-Ground, Lead
 Transcriptionist, Cashier I, Switchboard Operator, Trauma 
Registrar, Occupational
 Therapy Assistant, Operating Roo
m Aide, Pharmacy Technician Trainee, X
-Ray
 Assistant, Phys
i-cal Therapy Aide II, Clerk Generalist, Storeroom Clerk, Sec
u-rity Officer,
 Linen Tech, Food Service Cook Purchase Pr
o-duce Clerk, X
-ray Technician Student,
 Relief Lead Admitting 
Clerk, Lead Switchboa
rd Operator, Lead Security Officer, 
Lead
 Cook, Purchase Produce Clerk Lead, Nurse Aide, E
n-doscopy Support Aide I,
 Endoscopy Support Aide II, Cashier 
II, Admitting Clerk, Unit Services Coordinator,
 Respiratory 
Care Clerk/Assistant, X
-Ray Receptionist/Secret
ary, Rehabil
i-tation
 Secretary/ Receptionist, Central Supply Technician, 
Santa Clara/JO Rehabilitation
 Secretary/Receptionist, Team 
Leader Administrative Clerk, Accounts Receivable Clerk,
 Re-
fund/Correspondence Clerk, Business Office Lead Clerk, A
p-pointment 
Scheduling
 Coordinator, OB CNA Scrub Techn
i-
cian, Operating Room Schedule Coordinator,
 Surgical Su
p-port Aide, Lab Assistant, Clerk Specialist, Shi
p-ping/Receiving Clerk,
 Maintenance Worker I, Surgical Su
p-ply Aide Team Leader, Lead Lab Assistant, Clerk
 Specia
list 
Team Leader, Respiratory Therapy Student Coder I, Eme
r-gency Medical
 Technician, Emergency Department Techn
i-cian/Clerk, X
-Ray Transcriptionist, Holter
 Analyst, Data E
n-try 
- Operating Room, Endoscopy Technician, Histology A
s-sistant,
 Release Information 
Specialist, Bio
-med Technician I, 
Relief Charge Respiratory
 Therapist, Charge Respiratory 
Therapist, Respiratory Therapist, Pharmacy Technician,
 Med-ical Lab Technician, Certified Pharmacy Technician, Electr
o-cardiogram/OCT Tech,
 Electroencephalogram/Electro
car
-diogram Technician, Coder II, Certified Pharmacy
 Technician 
Specialist, Electroencephalogram/ Electrocardiogram Techn
i-
cian Lead,
 Certified Respiratory Therapist, Polysomnographic 
Technician, Relief Charge
 Respiratory Therapist Certified, 
Charge Polysom
nographic Technician, Charge
 Respiratory 
Therapist Certified, Respiratory Therapist PFT Certified, 

Respiratory
 Therapist Respiratory Therapist Technician, 
Physical Therapy Assistant, Certified
 Occupational Therapy 
Assistant, Registered Respiratory Therapis
t, Emergency
 De-partment Paramedic, Engineering I, Engineering II. Health I
n-formation Specialist,
 Health Information Management Tec
h-nician, Insurance Verifier, Lead Diagnostic
 Imaging Rece
p-tionist, Nutrition Services 1, Obstetrics Technician, Operating 
Room
 Materials Aide, Pharmacy Clerk, Physical Therapy 
Secretary, Radiology Technologist,
 Registered, Certified Su
r-gical Tech, Maintenance Worker II, Medical Records Coder 
III Coder III Team Leader, Medical Receptionist Input Coder 
Lead, ABG Maintenance
 Technic
ian, Respiratory Therapist 
PFT Registered, Angio Tech, X
-Ray Technician, XRay 
Technician 2, Relief Charge Respiratory Therapist Registered, 
Maintenance
 Specialist, Charge RI Registered, Charge Card
i-
ovascular Technician Spr Technician,
 Echo cardiology Tec
h-nician, Clinical Engineer, Bio
-med Relief Lead Pay, Charge
 Medical Technologist, Medical Technologist, Lab Section 
Coordinator, Unit Secretary,
 Industrial Injury Specialist, Ele
c-
trocardiogram Technician, Charge Section Coordinator,
 Charge 
Electroencephalogr
am/Elec
-trocardiogram Techn
i-
cian, Pharmacy Secretary,
 CAT Scan Technologist, Special 
Procedures Technician, Ultrasound Technologist, X
-ray
 Technologist, Charge Radiology Tech, Charge Registered 

Polysomnographic
 Technician, Registered Polysomnographic
 Technician PRN, Radiology Technologist,
 Transporter, Unit 
Services Coordinator Lead, Quality Assurance A
uditor
, Pa-
tient
 Financial Services Representative II, Workers Compe
n-sation Specialist,
 Reimbursement Analyst, Financial Services 
Specialist, Pre
-Servic
e Representative,
 Patient Financial Se
r-vices Representative Lead, Relief Charge Medical Techn
i-
cian,
 Lead Monitor Tech, Relief Charge Medical Lab Techn
i-
cian, Intensive Care Unit Monitor
 Technician, Relief Charge 
Radiology Technician, Relief Charge CAT Scan 
Technician
 and Charge CAT Scan Technician; excluding all other e
m-ployees, professional
 employees, guards and supervisors as 
defined in the Act.
  4. 
Respondent violated Section 8(a)(5) and (1) of the Act by 
unreasonably delaying 
and
/or failing and refusing 
to provide 
information requested by the Union and relevant to the Union
™s representational duties.
  5. 
The unfair labor practices committed by Respondent affect 
commerce within the meaning of Section 2(6) and (7) of the 
Act. 
 REMEDY
 Having found that Respo
ndent has engaged in certain unfair 
labor practices, I find that it must be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act.
 Respondent shall provide the Union with the information r
e-quested
 in paragraphs 1(i), 2, 7, 9, 10, 11, 12, 13b
Œd, and 15 of 
the October
 17, 2013 information request. T
o remedy Respon
d-ent
™s unlawful failure to bargain in good faith with the Union,
 Respondent shall be ordered to bargain in good faith with the 
Union.
5 [Rec
ommended Order omitted from publication.]
  5 If no exceptions are filed as provided by Sec. 102.46 of the Board
™s Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 
102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
                                                             